Order issued November 7, 2012




                                              In The
                                  (Court of Apptats
                           iftt! Elistritt ni Obcas at 'Dallas
                                       No. 05-12-01172-CV


                           IZZY ASHKENAZY, ET AL., Appellants
                                                V.
                                WELLS FARGO, N.A., Appellee


                                            ORDER

       Before the Court is appellants' October 23, 2012 motion to consolidate appeals. Because the

appeals involve different parties and judgments from different trial courts, we DENY appellants'

motion to consolidate. This appeal will be placed on the same docket as the appeal in appellate

cause number 05-12-01174-CV at the time of submission.

       We GRANT appellants' unopposed motion for an extension of time to file a brief.

Appellants shall file their brief on or before December 18, 2012.




                                                       LIOL   trr
                                                       HIEF 47pi